DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 17 objected to because of the following informalities:   
Claim 12, there may be a typographical error with semi-colon (;) placement in the middle of some compounds. 
Claim 17 depends from cancelled claim 16. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/099709 (WO’709 cited by applicant) alone, or in the alternative in view of WO 2017/052537 (WO’537) or WO 2017/035040 (WO’040).
 	With respect to claim 1, WO’709 discloses a method of treating a well, comprising: introducing a well treatment fluid through a wellbore into the subterranean oil-wet formation (abs), said well treatment fluid including: an aqueous base fluid [0061-0062]; and a wettability modifier [0070-0071], said wettability modifier including: an alkylamine oxide surfactant [0066-0067], [0120], [0138-0142]; and an organic compound having a phosphonoalkyl moiety [0158]. 
However, WO’709 fails to explicitly teach the wettability modifier reverses the wettability of at least a portion of the formation from oil-wet to water-wet thus improving the recovery of hydrocarbons. The reference does teach “the surfactant composition can decrease capillary pressure in the subterranean formation, alter wettability of the subterranean formation, or a combination thereof, thereby enhancing flowback of produced materials.” [0070], and “enhanced adsorption of the surfactant composition can increase the wettability of the subterranean formation” [0071]. 
It would be considered obvious to one of ordinary skill in the art to use the composition of WO’709 to alter the wettability of the formation from oil-wet to water-wet, or at least a portion of the formation as desired. 
With respect to claim 2, WO’709 teaches wherein said alkylamine oxide surfactant is selected from the group of an alkoxylated amine, an alkoxylated alkyl alcohol, an alkoxylated ester, an alkoxylated resin, an alkoxylated alkylphenol, an alkoxylated polyol, an alkoxylated phosphonate, an alkoxylated siloxane, an alkoxylated sorbitan, an alkoxylated palmitic acid, and mixtures thereof [0066-0067], [0120], [0138-0142].

With respect to claim 3, WO’709 teaches wherein said alkylamine oxide surfactant is an alkoxylated amine [0066-0067].

With respect to claim 4, WO’709 teaches wherein said alkylamine oxide surfactant is an alkylamido amine oxide [0120].

With respect to claim 5, WO’709 teaches wherein said organic compound has the claimed structural formula: wherein: R is selected from the group of an alkyl having from 1 to 10 carbon atoms, an alkenyl having from 1 to 10 carbon atoms, an alkynyl having from 1 to 10 carbon atoms, an acyl, an aryl, an acetate, a phosphonate, and a hydrogen atom; R2 is selected from the group of an alkyl having from 1 to 6 carbon atoms, an alkenyl having from 1 to 10 carbon atoms, an alkynyl having from 1 to 10 carbon atoms, an acyl, an aryl, an acetate, a phosphonate, a phosphonoalkyl amine, and a hydrogen atom; R3 is selected from the group of an alkyl having from 1 to 10 carbon atoms, an alkenyl having from 1 to 10 carbon atoms, an alkynyl having from 1 to 10 carbon atoms, an acyl, an aryl, an acetate, a phosphonoalkyl amine, and a hydrogen atom; R4 is selected from the group of an alkyl having from 1 to 6 carbon atoms, an alkenyl having from 1 to 10 carbon atoms, an alkynyl having from 1 to 10 carbon atoms, an acyl, an aryl, an acetate, a phosphonate, a hydrogen atom, a Group 1 metal selected from lithium, sodium, potassium, rubidium, and cesium, a Group 2 metal selected from calcium, magnesium, beryllium, strontium, and barium, a transition metal within Group 3 through Group 12 where the metal can be one of any a divalent metal, a trivalent metal, or a tetravalent metal, a Group 13 or Group 14 metal selected from aluminum, gallium, indium, and tin, an ammonium, and a quaternary ammonium salt; R5 is selected from the group of an alkyl having from 1 to 6 carbon atoms, an alkenyl having from 1 to 10 carbon atoms, an alkynyl having from 1 to 10 carbon atoms, an acyl, an aryl, an acetate, a phosphonate, a hydrogen atom, a Group 1 metal selected from lithium, sodium, potassium, rubidium, and cesium, a Group 2 metal selected from calcium, magnesium, beryllium, strontium, and barium, a transition metal within Group 3 through Group 12 where the metal can be one of any a divalent metal, a trivalent metal, or a tetravalent metal, a Group 13 or Group 14 metal selected from aluminum, gallium, indium, and tin, an ammonium, and a quaternary ammonium salt; x is 1 to 6; y is 0 to 6; and z is 0 to 6 (embodied by the compounds of [00158]).

With respect to claim 6, WO’709 teaches wherein said phosphonoalkyl moiety has a nitrogen-containing functional group attached thereto [0158].

With respect to claim 7, WO’709 teaches wherein said organic compound is a phosphorus compound selected from the group of phosphonic acids, salts of phosphonic acids, and mixtures thereof [0158].

With respect to claim 8, WO’709 teaches wherein said phosphorus compound is selected from the group of an aminophosphonic acid, a salt of an aminophosphonic acid, a metallated phosphonic acid, a metallated aminophosphonic acid, an ammonium salt of any preceding group member, a quaternary ammonium salt of any preceding group member, and a tertiary ammonium salt of any preceding group member [0093], [0157-0159].

With respect to claim 9, WO’709 fails to explicitly teach wherein said phosphorus compound is selected from the group of alkyl aminophosphonates, polyaminopolyphosphonates, N- (phosphonoalkyl)iminodiacetic acids, N-(phosphonoalkyl)iminodiacetates, metallated (phosphonoalkyl)iminodiacetic acids, metallated N-(phosphonoalkyl)iminodiacetates, and mixtures thereof. WO’537 teaches a well treatment composition having the phosphorus compounds as claimed [0067] in order to treat the well. It would have been considered obvious to one of ordinary skill in the art to have selected from the type of phosphorus compounds as claimed to perform the desired well treatment. 

With respect to claim 10, WO’709 fails to explicitly teach wherein the metal of said metallated acid is selected from sodium, potassium, lithium, cesium, beryllium, calcium, strontium, magnesium, barium, chromium, iron, manganese, nickel, copper, gallium, indium and aluminum. WO’537 teaches a well treatment composition having the metallated acid as claimed [0075] in order to treat the well. It would have been considered obvious to one of ordinary skill in the art to have selected from the type of phosphorus compounds as claimed to perform the desired well treatment. 

With respect to claim 11, WO’709 fails to explicitly teach wherein said phosphorus compound is selected from the group of an N-(phosphonomethyl)iminodiacetate, a metallated-N- (phosphonomethyl)iminodiacetate, and a mixture thereof. WO’537 teaches a well treatment composition having the phosphorus compounds as claimed [0067] in order to treat the well. It would have been considered obvious to one of ordinary skill in the art to have selected from the type of phosphorus compounds as claimed to perform the desired well treatment. 


With respect to claim 12, WO’709 teaches wherein said phosphorus compound is selected from the group of N-(phosphonoalkyl)iminodiacetic acids; N-(carboxymethyl)-N- (phosphonomethyl)glycine; glycine, N,N'-1,2-ethanediylbis(N-(phosphonomethyl); glyphosine; aminotrimethylene phosphonic acid; sodium aminotris(methylenephosphonate); N-(2- hydroxyethyl)iminobis(methylphosphonic acid); phosphonic acid, P,P'-((2-propen-1- ylimino)bis(methylene))bis-; phosphonic acid, P,P',P"-(nitrilotris(methylene))tris-; (nitrilotris(methylene))trisphosphonic acid; ((methylimino)dimethylene)bisphosphonic acid; phosphonic acid, P,P',P",P"'-(oxybis(2,1-ethanediylnitrilobis(methylene)))tetrakis-; ((propylimino)bis(methylene))diphosphonic acid; phosphonic acid; P,P',P"- (nitrilotris(methylene))tris-; (ethylenedinitrilo)-tetramethylenephosphonic acid; ethylenebis(nitrilodimethylene)tetraphosphonic acid; (ethylenebis(nitrilobis(methylene)))- tetrakisphosphonic acid; tetrasodium tetrahydrogen (ethane-1,2-diylbis(nitrilobis(methylene)))- tetrakisphosphonate; 6-(bis(phosphonomethyl)amino)hexanoic acid; ((phenylmethyl)imino)- bis(methylene)bisphosphonic acid; a sodium, potassium, or ammonium salt of any group member herein, and mixtures thereof [0158].

With respect to claim 13, WO’709 fails to explicitly teach wherein said organic compound is selected from the group of phosphonobutane tricarboxylic acid, 2-hydroxyphosphono dicarboxylic acid, and mixtures thereof. WO’040 teaches the select compound(s) for use in fracturing fluids [0080]. It would have been considered obvious to one of ordinary skill in the art to provide for the compound in the treatment fluid of WO’709 in order to obtain the added benefits within a fracturing fluid.

With respect to claim 14, WO’709 teaches wherein said wettability modifier of said well treatment fluid includes in the range of from about 0.0001% by weight to about 60% by weight of the alkylamine oxide surfactant, and in the range of from about 0.0001% by weight to about 70% by weight of the organic compound having a phosphonoalkyl moiety, based on the total weight of the wettability modifier [0062], [0067], [0093].
With respect to claim 15, WO’709 teaches wherein said wettability modifier is present in said well treatment fluid in an amount in the range of from about 0.0001% by weight to about 10% by weight based on the total weight of the well treatment fluid [0062], [0067], [0093].

With respect to claim 17, WO’709 fails to explicitly teach wherein said formation is an oil-wet calcite formation. WO’537 teaches a method of fracturing an oil-wet calcite formation in order to treat the carbonate material (including calcite) in shale [0055]. It would be considered obvious to one of ordinary skill to provide treatment for a calcite formation according to desired well treatment/fracturing operations.  

With respect to claim 18, WO’709 teaches wherein said wettability modifier functions as a flowback additive in said well treatment fluid [0070].

With respect to claim 19, WO’709 teaches wherein said method is a method of hydraulically fracturing an oil-wet formation, and said well treatment fluid is a hydraulic fracturing fluid [0070].

With respect to claim 20, WO’709 discloses a well treatment fluid, comprising: an aqueous base fluid; and a wettability modifier, said wettability modifier including: an alkylamine oxide surfactant; and an organic compound having a phosphonoalkyl moiety. 
However, WO’709 fails to explicitly teach “for reversing the wettability of a portion of an oil-wet formation from oil-wet to water-wet” as claimed. The term “for reversing the wettability of a portion of an oil-wet formation from oil-wet to water-wet” is considered intended use and is not considered part of the claimed invention. Anyhow, the reference does teach “the surfactant composition can decrease capillary pressure in the subterranean formation, alter wettability of the subterranean formation, or a combination thereof, thereby enhancing flowback of produced materials.” [0070], and “enhanced adsorption of the surfactant composition can increase the wettability of the subterranean formation” [0071]. 
It would be considered obvious to one of ordinary skill in the art to use the composition of WO’709 to alter the wettability of the formation from oil-wet to water-wet, or at least a portion of the formation as desired. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                             6/30/2022